Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         11-SEP-2019
                                                         08:12 AM


                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


   SHADLEY HAYNES; KURSTIN HAYNES, Individually and as Parent
and Legal Guardian of Minor children JH and NH; THE OTHER SIDE -
       ROCKSTARZ - LLC, Petitioners/Plaintiffs-Appellants,

                                 vs.

      GREGORY FOWLER HAAS; FPA GOLD COAST ASSOCIATES, LLC;
     CLARK REALTY CORPORATION; KONA METRO PARKING & WATCHMAN
  SERVICES, INC.; ALLIED SELF STORAGE CENTER; GUIDO GIACOMETTI;
        CHUNG PARTNERS, Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CIVIL NO. 12-1-0301K)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioners/Plaintiffs-Appellants Shadley Haynes,
Kurstin Haynes, and The Other Side - Rockstarz - LLC’s
application for writ of certiorari filed on July 15, 2019, is
hereby accepted and will be scheduled for oral argument. The
parties will be notified by the appellate clerk regarding
scheduling.
          DATED: Honolulu, Hawaii, September 11, 2019.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson